      Case 2:09-md-02047-EEF-JCW Document 22861 Filed 05/27/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    IN RE: CHINESE-MANUFACTURED                       MDL NO. 2047
    DRYWALL PRODUCTS LIABILITY                        SECTION: L
    LITIGATION                                        JUDGE FALLON
                                                      MAG. JUDGE WILKINSON
    THIS DOCUMENT RELATES TO:

    ALL ACTIONS (except The Mitchell Co.,
    Inc. v. Knauf Gips KG, et al., Civil Action No.
    09-4115 (E.D. La.))

                ORDER AND JUDGMENT AUTHORIZING DISTRIBUTION
                    OF CONTRACT COUNSEL ATTORNEYS’ FEES

          On January 10, 2020, the Court entered its Order & Reasons (a) granting final approval of

the Class Settlement with Taishan Gypsum Company Ltd. f/k/a Shandong Taihe Dongxin Co.,

Ltd. and Taian Taishan Plasterboard Co. Ltd. (collectively, “Taishan”) and (b) ruling on Class

Counsel’s motion for an award of attorneys’ fees and costs (“Order & Reasons”). R. Doc. 22460.

The Court awarded attorneys (both Common Benefit Counsel and individually retained contract

attorneys) 19% of the $248,000,000 Taishan Settlement Fund – totaling $47,120,000. R. Doc.

22460 at 69, 71. The Court further ordered that “a fair division of fees is 40% to contract counsel

and 60% to common benefit counsel.” R. Doc. 22460 at 67. Accordingly, contract counsel with

claimants in the Taishan Settlement are entitled to $18,848,000. 1 On January 13, 2020, the Court

entered a final order and judgment pursuant to Federal Rule of Civil Procedure 54(b), R. Doc.

22466, from which no appeal was taken.

          In addition to the attorneys’ fees awarded from the Taishan Settlement, the Court

previously awarded $633,129.09 in fees from the Taishan Assigned Claims Settlement (Allen



1The remaining Taishan Settlement fees—$28,272,000—were allocated to Common Benefit Counsel. R.
Doc. 22741.
    Case 2:09-md-02047-EEF-JCW Document 22861 Filed 05/27/20 Page 2 of 5



Settlement) on March 6, 2019. R. Doc. 22122. The Court allocated 40% of these fees to contract

counsel. R. Doc. 22741, at 5-6 (allocating 60% to Common Benefit Counsel). Accordingly,

contract counsel with claimants in the Allen Settlement are entitled to $253,251.64. 2

       WHEREFORE, upon consideration of the Court’s prior Orders awarding fees to contract

counsel in the Taishan Settlement and contract counsel in the Allen Settlement, the Notice of Filing

of Class Counsel, the Declaration and Supplemental Declaration of Jacob Woody, Claims

Administrator for the Taishan Settlement, and the Notice of Compliance, R. Doc. 22787, IT IS

ORDERED that BrownGreer distribute contract counsel fees as follows in the amounts specified

for each such counsel, together with the accrued interest on these funds allocated proportionally

among counsel:

                              Law Firm                            Taishan Settlement Pro
                                                                   Rata Fee Distribution
       Allison Grant, P.A.                                                       $619,767.08
       Allison Grant, P.A. Baron & Budd, P.C.                                  $2,463,089.50
       Baron & Budd P.C.                                                         $639,376.45
       Barrett Law Group                                                          $14,122.64
       Barrios, Kingsdorf & Casteix                                              $937,680.47
       Becnel Law Firm, LLC                                                      $785,119.62
       Bencomo & Associates                                                       $11,682.18
       Berman Law Firm                                                             $4,343.67
       Berniard Law Firm, LLC                                                     $20,603.85
       Berrigan Litchfield, LLC                                                   $28,645.34
       Billing, Cochran, Lyles, Mauro & Ramsey, P.A.                             $191,761.49
       Binegar Christian, LLC                                                    $112,226.90
       Bruno & Bruno, LLP                                                        $321,334.51
       Burdman Law Group                                                          $46,031.45
       C.S. Chiepalich, PC                                                         $5,903.96
       Carey, Danis & Lowe                                                         $6,949.87
       Carol A. Newman APLC                                                        $2,880.54


2The remaining Allen Settlement fees—$379,877.45—were allocated to Common Benefit Counsel. R. Doc.
22741.


                                                 2
Case 2:09-md-02047-EEF-JCW Document 22861 Filed 05/27/20 Page 3 of 5



                       Law Firm                         Taishan Settlement Pro
                                                         Rata Fee Distribution
  COLEMAN, HAZZARD & TAYLOR, PA                                         $177.18
  Colson, Hicks, Eidson                                           $1,225,069.64
  Daniell, Upton & Perry, P.C.                                       $61,085.69
  David L. Horsley, H Arthur Edge, P.C.                             $117,279.03
  Don Barrett P.A. and Lovelace Law Firm                             $45,406.90
  Doyle Law Firm                                                    $978,788.68
  F. Page Gamble, PC                                                  $4,783.75
  F.A. Branscombe Beavers T. Michael Brown                           $12,505.19
  Fergeson, Skipper, Shaw, Keyser, Baron & Tirabassi,                    $28.58
  P.A.
  Gainsburgh Benjamin                                               $445,718.20
  Galante & Bivalacqua, LLC                                           $6,566.94
  Gentle, Turner & Sexton                                           $105,539.70
  Gould, Cooksey, Fennell, PA                                        $13,882.59
  Gregory D'Angelo                                                    $2,126.11
  Handley Farah & Anderson PLLC                                      $10,647.70
  Hawkins Gibson                                                     $90,548.33
  Herman, Herman & Katz, L.L.C.                                   $1,717,259.12
  Holston Vaughan & Barton Law                                          $771.57
  Irpino, Avin & Hawkins                                              $5,932.54
  Kaufman & Canoles, P.C.                                               $685.84
  Krupnick Campbell                                                 $739,349.40
  Law Offices of Richard J. Serpe                                 $1,955,810.92
  Law Offices of Sidney D. Torres, III                              $373,693.09
  Lemmon Law Firm                                                    $62,000.14
  Levin Papantonio                                                   $40,287.52
  Lucas Magazine                                                     $61,222.85
  Martzell & Bickford                                               $254,802.57
  McCallum, Hoaglund, Cook & Irby                                   $155,274.69
  Michael A. Serrano, Esquire                                         $3,229.17
  Moeller Law Firm, LLC                                                 $491.52
  Morgan & Morgan                                                 $1,751,609.24
  Mrachek, Fitzgerald, Rose, Konopka, Thomas &                        $2,543.34
  Weiss, P.A.
  Norton, Hammersley, Lopez & Skokos, P.A.                           $11,682.18
  Parker Waichman                                                   $234,369.46
  Parker Waichman and Whitfield Bryson                                 $485.81


                                         3
Case 2:09-md-02047-EEF-JCW Document 22861 Filed 05/27/20 Page 4 of 5



                      Law Firm                        Taishan Settlement Pro
                                                       Rata Fee Distribution
  Pasley, Nuce, Mallory & Davis, LLC                                $1,520.28
  Paul A. Lea, Jr., APLC                                          $138,100.06
  Paulson & Paulson, P.L.C.                                        $11,167.80
  Pender & Coward, P.C.                                            $12,276.58
  Pita Weber Del Prado                                             $15,008.52
  Pittman, Dutton & Hellums                                        $23,215.76
  Podhurst Orseck                                                  $18,986.40
  Reeves & Mestayer                                                $46,105.75
  Reich & Binstock                                                $117,907.96
  Roberts & Durkee PA Milstein Adelman LLP                         $54,135.83
  Seeger Weiss                                                     $61,102.83
  Simon, Peragine, Smith & Redfearn, LLP                          $145,244.25
  Smiley Law Firm                                                  $10,944.90
  Steckler, LLP                                                     $8,121.52
  Strom Law Firm, LLC                                               $5,183.82
  Taylor Martino, PC                                               $23,632.98
  The Braswell Firm, LLC                                           $11,567.87
  The Lambert Firm                                                $296,725.17
  Thornhill Law Firm, Fayard & Honeycutt APLC and                  $84,930.38
  N. Frank Elliot III, LLC
  Toxic Litigation Group, LLC                                      $14,025.47
  Trenam Kemker Scharl Barkin Frye O’Neill & Mullis                  $714.42
  P.A.
  Vaughn & Bowden, PA                                               $7,361.37
  Viles & Beckman, LLC                                             $25,341.87
  VM Diaz and Partners                                             $97,532.49
  WHITFIELD BRYSON & MASON LLP                                    $864,024.58
  Willis & Buckley                                                 $49,946.46
                                                              $18,848,000.00




                                       4
    Case 2:09-md-02047-EEF-JCW Document 22861 Filed 05/27/20 Page 5 of 5



                               Law Firm                             Allen Settlement Pro
                                                                    Rata Fee Distribution
        Baron & Budd, P.C.                                                         $1,014.02
        Beavers Law Firm                                                           $1,267.53
        Collins & Horsely PC                                                       $1,521.03
        Doyle Law                                                                  $7,605.15
        Gentle, Turner, Sexton, Debrosse, & Harbison                               $4,056.09
        Kaufman & Canoles, P.C.                                                    $1,267.53
        Law Offices of Richard J. Serpe, P.C.                                    $225,619.56
        Parker Waichman LLP                                                        $1,014.02
        Paulson & Paulson, PLC                                                     $1,014.02
        Pender & Coward, P.C.                                                      $1,267.53
        Reeves & Mestayer                                                          $2,535.05
        Reich & Binstock, LLP                                                      $1,267.53
        Seeger Weiss, LLP                                                           $760.51
        Pasley & Nuce                                                              $3,042.06
                                                                                $253,251.64




        IT IS FURTHER ORDERED that BrownGreer be authorized to withhold from the

accrued interest portion of the funds to be distributed, the amount required to pay taxes on interest

earned on the funds during deposit in the Court Registry.

        IT IS FURTHER ORDERED that each firm entitled to receive funds under this Order

provide BrownGreer, through Jake Woody, a Social Security number or Tax Identification number

prior to receiving any distribution.

        The Court finds that, pursuant to Fed. R. Civ. P. 54(b), there is no just reason for delay of

entry of final judgment with respect to the foregoing.

                         This ____ day of _______,
                                            May 2020, at New Orleans, Louisiana.

                                                      _____________________________
                                                         ELDON E. FALLON
                                                         United States District Court Judge



                                                  5
